ICJ_093_LegalityNuclearWeaponsArmedConflict_WHO_NA_1996-07-08_ADV_01_NA_04_EN.txt. 97

DISSENTING OPINION OF JUDGE SHAHABUDDEEN

The reason for my dissent is that, in my respectful view, the Court’s
decision proceeds on a mistaken appreciation of the question presented by
the World Health Organization (WHO). In the result, due effect has not
been given to the distinction between preliminary issues and the merits, as
the distinction applies in relation to the question which has been asked:
the ground of the Court’s preliminary holding which led to its decision
not to give the requested advisory opinion belongs to the merits. That
ground is less a reason for not answering the question than an answer to
it; no further finding needs to be made in order to provide an answer.

*# *

First, as to the meaning of the WHO’s question. Contrary to an
impression which could be created by the title of the case, it has not been
contended that it is “within the scope of [its] activities”, within the mean-
ing of Article 96, paragraph 2, of the Charter, for the Organization to
address the question of the legality of the use of nuclear weapons as a
matter standing by itself, or, as the Court puts it, to seek “an opinion on
the legality of the use of nuclear weapons in general” (Advisory Opinion,
para. 28). The reference in the question to “international law” does not
suffice to suggest an intention to raise an issue unconnected with the
responsibilities of the WHO.

The Court could, I think, place a more reasonable interpretation on
the question. As is indicated by the opening reference to “the health and
environmental effects”, the WHO is not asking whether the use by a State
of nuclear weapons in war or other armed conflict would be a breach of
its obligations under some branch of international law unrelated to the
scope of the Organization’s activities, but only whether such use would
be a breach of the obligations of the State under international law in so
far as it would also be a breach of its obligations under the Constitution
of the Organization. The Court has, I think, too lightly dismissed the
references in the question to “the health and environmental effects” and
to “the WHO Constitution”.

In essence, the WHO’s question is grounded in the specific issue
whether the use of nuclear weapons by a member State would give rise to
a breach of its obligations both under international law and under the
Constitution of the WHO, and not, as the Court considers, in the more
general issue of the legality of the use of nuclear weapons considered

35
98 USE OF NUCLEAR WEAPONS (DISS. OP. SHAHABUDDEEN)

apart from the question whether such use would also constitute a breach
of the State’s obligations under the Constitution of the WHO.

*

Second, as to the competence of the WHO to ask for an advisory
opinion as to whether some specified conduct of a member State (in this
case, the use of nuclear weapons) would breach its obligations under the
Constitution of the WHO.

The Court correctly holds that the duties of the WHO in relation to
any situation do not depend on the legality of the causes producing that
situation. Thus, in order to determine what are its functions in relation to
a given situation, the WHO is not justified in requesting an advisory
opinion on the subject of the legality of the causes which produced the
situation. The WHO would have to deal with the resulting situation
regardless of whether or not the State which produced it did so in breach
of its obligations under the Constitution of the Organization. A different
question is whether, in order to determine what are the rights and obli-
gations between itself and a member State, the WHO has competence to
request an advisory opinion as to whether, in producing a situation call-
ing for action by the WHO, that member State may have breached its
obligations under the Constitution of the WHO. Is the WHO competent
to request an advisory opinion as to whether there is such a breach?

In the course of carrying out its activities, the WHO can be confronted
with the constraining effects of the conduct of a member State. If that
conduct constitutes a breach by that State of its obligations under the
Constitution of the WHO, the latter could take or initiate appropriate
remedial measures to remove any resulting impediment to the carrying
out of its activities. Hence, a legal question as to whether there has been
such a breach can arise “within the scope of [WHO'S] activities”.

The WHO can consequently present a question to the Court, as it is
doing, as to whether some specified conduct of a State (in this case, the
use of nuclear weapons) would be a breach of its obligations under the
Constitution of the Organization.

*

Third, as to the proposition that the Court’s holding concerns the
merits.

A question whether some specified conduct of a State would be a
breach of its obligations under the Constitution of the WHO raises two
issues: (i) Does the obligation exist? (ii) If the obligation exists, does the
specified conduct constitute a breach of it?

36
99 USE OF NUCLEAR WEAPONS (DISS. OP. SHAHABUDDEEN)

If the obligation exists, the answer to the question will be in the
affirmative or in the negative depending on whether the specified conduct
is or is not found to be a breach of the obligation.

However, if the Court finds that the obligation itself does not exist,
then ex hypothesi the specified conduct could not be a breach of any obli-
gation under the Constitution of the WHO. This alone suffices to yield an
answer to the question — a negative answer, but an answer all the same.

From its analysis of the Constitution of the WHO, the Court con-
cludes that the Organization has no competence to address the question
of the legality of the use of nuclear weapons. That implies a finding that,
under the Constitution of the WHO, a member State has no obligation
not to use weapons, such as nuclear weapons, which could result in
health and environmental effects, for, if a member State had such an obli-
gation, the WHO would have had some competence to address a ques-
tion of the legality of a use of weapons which might have occurred in
breach of that constitutional obligation.

If a member State has no obligation under the Constitution of the
WHO not to use weapons (such as nuclear weapons) which could result
in health and environmental effects, it follows that, in using such
weapons, it is not in breach of any obligation under that Constitution.
This is an answer to the WHO’s question. The Court’s holding therefore
concerns the merits of the question which is actually asked.

*

Obviously, this approach is based on a certain view of the distinction
between merits and preliminary issues. What might be a general criterion
for identifying the merits? To borrow from the field of contentious litiga-
tion,

“the merits of a dispute consist of the issues of fact and law which
give rise to a cause of action, and which an applicant State must
establish in order to be entitled to the relief claimed” (Anglo-/ranian
Oil Co., Preliminary Objection, Judgment, C.J. Reports 1952,
p. 148, Judge Read, dissenting).

The case at bar is, of course, a case within the Court’s advisory juris-
diction, and caution is appropriate; but that basic approach appears
transposable. It is implicit in paragraph 16 of the Court’s decision. This,
in my opinion, recognizes that to give an affirmative answer to the ques-
tion in this case the Court would have to be satisfied that, as a matter of
law, member States have an obligation under the WHO Constitution not
to create health and environmental effects through the use of weapons in
war or other armed conflict, and that, as a matter of fact, the use of
nuclear weapons would create such effects. The issue whether a State has
such an obligation would therefore form part of the merits (see the gen-

37
100 USE OF NUCLEAR WEAPONS (DISS. OP. SHAHABUDDEEN)

eral reasoning in Electricity Company of Sofia and Bulgaria, Judgment,
1939, P.C.LJ., Series A/B, No. 77, pp. 82-83; Barcelona Traction, Light
and Power Company, Limited, Preliminary Objections, Judgment, [.C_J.
Reports 1964, pp. 44-46, and Judge Morelli, dissenting, at pp. 110-112;
Barcelona Traction, Light and Power Company, Limited, Second Phase,
Judgment, 1 C.J. Reports 1970, pp. 226 ff., Judge Morelli, concurring;
and South West Africa, Second Phase, Judgment, I.C.J. Reports 1966,
p. 19, para. 7).

ES ok

The conclusion reached above is that the WHO can present a question
to the Court, as it is doing, as to whether some specified conduct of a
State would be a breach of its obligations under the Constitution of the
Organization. The suggested obligations may not exist and thus there
may not be a breach of any obligations. This would mean that, on the
merits, the answer to the question is “No”; but this would not affect the
competence of the WHO to ask the question.

The implication of the Court’s decision is that member States do not
have an obligation under the Constitution of the WHO not to use nuclear
weapons. It follows that the use of such weapons by a member State
would not “be a breach of its obligations under international law includ-
ing the WHO Constitution”, to use the terms of the question as con-
strued above.

This means that the Court is giving an answer to the question asked by
the WHO; it is not really declining to answer the question. The reader of
the Court’s decision would not think that the Court needs to do anything
more in order to provide an answer. Whether the Court answers in the
negative or in the affirmative, expressly or impliedly, correctly or incor-
rectly, it can only answer by presupposing that the WHO has the com-
petence to ask the question. This is what the Court denies. I am respect-
fully of another view.

(Signed) Mohamed SHAHABUDDEEN.

38
